Mr. Justice Thompson, also dissenting: The fee granted to appellant by the deed set out in the opinion of the court is debased by the proviso, which reads: “If the said Fay A. Barney shall die without living child or children or descendants of child or children, then said lands and premises shall revert and go to and the title vest in the living grandchildren of said John Hull, Sr., said grantor also reserving the use, occupation, rents and profits of said land during his natural life.” I agree fully with the first proposition decided by the court, — that is, that the executory limitation vesting the fee in the surviving grandchildren of the grantor in the event the fee vested in the grantee is terminated by the happening of the contingency stated, is valid. The same reasons that justify the limitation of a fee upon a fee by an executory devise, (Glover v. Condell, 163 Ill. 566; Johnson v. Buck, 220 id. 226;) and that sustain the validity of a grant by a deed of a fee to commence in futuro, (Shackelton v. Sebree, 86 Ill. 616; Bullard v. Suedmeier, 291 id. 400;) compel the court to hold, if uniformity is to control, that shifting future interests created by deed are valid. There has never been basis, in reason or law, for holding that a fee could not be limited upon a fee by deed operating under the Statute of Uses. It is upon the second proposition decided that I find myself in disagreement with my brethren. In construing the grantor’s deed, words used by him ought to be given their ordinary meaning and his intention ought to be gathered from the language used. By his deed he conveys the fee to his grand-daughter and then provides for the shifting of the fee upon the happening of a certain contingency. As the fee is to shift if the grantee die without leaving descendants, the question is, To what time does death refer? Death in the lifetime of the grantor or death at any time? If it were not for the reservation of the life estate by the grantor the question would be a simple one. It is uniformly held that where there is a grant of a fee to A with a gift over to B in the event of the death of A without issue, A takes a base fee, and the fee shifts to B if A die at any time without issue. It is only where a life estate precedes the gift of the fee that difficulty of construction arises. In some States in this country it has been said that where this latter situation exists the shift of the fee will take effect only if the contingency happens during the continuance of the life estate. This rule was first recognized by this court in Lachenmyer v. Gehlbach, 266 Ill. 11, but it was not said in that case that the rule was well established. It was said that under such circumstances death without issue usually meant death before the death of the life tenant unless the will showed that the testator intended to refer to a later date than the termination of the life estate. This is an artificial, arbitrary rule of construction, and certainly should not be applied where the language of the instrument being construed indicates that the maker of the instrument referred to death at any time, either before or after the termination of the particular estate. The object to be obtained in construing an instrument is to give it the interpretation and meaning which the maker intended, and his expressed intention must be carried out whenever it can be done without violating some established rule of law or public policy. All artificial rules of construction yield to the intention of the maker plainly expressed. It seems to me that the court is making the wrong application of this artificial rule of construction. I think that an effort should be made to ascertain the intention of the maker of the instrument by a consideration of the language used by him, without reference to any artificial rule. If the language used by him does not clearly express his intention then resort can be had to artificial rules to determine his intention. In England (O'Mahoney v. Burdette, L. R. 7 Eng. & Ir. App. Cas. 388,) it is held that the fact that the grant of the fee is preceded by a life estate makes no difference, and that the gift over on the event of the death of the grantee without leaving descendants takes effect whenever death without issue occurs, whether before or after the death of the life tenant. I think this view is supported by sound reasoning and by authority. (Kales on Future Interests, — 2d ed. — secs. 166, 533.) The identical provisions of this deed appearing in a will would have brought the case squarely under the first rule stated, for there would have been a devise in fee to the grantor’s grand-daughter with a gift ovér to his other grandchildren in the event of her death without descendants, which would have meant death at any time. After making exactly the same provisions in the deed the grantor reserved to himself a life estate. This subsequent reservation does not render the meaning of the deed ambiguous, and there seems to me to be no reason for giving the deed a different construction than if the reservation were not added. If it were not for the artificial, arbitrary rule of construction which has been applied by the court I do not think anyone would entertain any doubt that the true interpretation of this deed would be that death without living descendants means death at any time, whether before or after the death of the life tenant. Furthermore, the context of this deed supports the natural meaning of the words. The direction that if the first grantee should die without living descendants the land is to “revert and go to and the title vest in” the grantor’s living grandchildren appears to indicate that the gift was to come back or come away from the first grantee after she had the possession and enjoyment of it, rather than to imply that the only state of circumstances under which the “living grandchildren of said John Hull, Sr.,” could take, would be a state of circumstances under which the first grantee would have had no enjoyment of the gift at all. In other words, the benefit intended for the “living grandchildren” appears to me to be introduced through the medium of an executory limitation over after enjoyment by a previous taker, and not as an alternative gift, to take effect, if at all, before the period of enjoyment commences. If the rule of construction applied by the court is to govern, it is not possible for both the appellant and the other grandchildren of the grantor to have enjoyed the gift. • Under the construction placed on this deed by the court the title must vest, at the time of the grantor’s death, in the appellant or in the other living grandchildren, and it is not possible for the lands to pass from appellant to the other grandchildren. The event on which the gift is to go over is a contingent — not a certain — event. The gift is not to go over on the death of the first grantee, but only in case of her death without living descendants. To say that that event. — -her death with- 1 out living descendants — must occur before the death of the grantor, who reserved to himself a life estate, is to import a meaning and to add words to the deed. The only excuse ever given for the rule of construction applied by the court is that the courts desired to avoid a construction that would suspend the absolute vesting of the gift during the whole lifetime of the grantee, but I do not understand that that desire of the courts, however laudable it might be, is to be exercised to change the natural meaning of the terms of a gift. There is but one time when it can be ascertained whether the first grantee will die without living descendants, and that is the time of her death. To say that the grantor meant any other time is to write into his deed language that he did not put there.